[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiffs and defendant entered into a contract in June of 1991, whereby the defendant agreed to paint the exterior of plaintiffs' house for $3,800.00 which was paid in full. The defendant warranted his work for 5 years.
The work was done shortly after the contract was CT Page 5353 signed. In the fall of 1992, the paint began to peel and bubble. The plaintiffs called the defendant, who returned and did some corrective work. Then in the fall of 1993 further problems arose with the paint job and the defendant returned a second time and put a primer on and did some touch up work.
The defendant indicated that a paint job lasts about4-5 years and if he repainted it would cost about $1,500,001,900.00.
The court finds that the defendant has breached the contract. Since the breach, however, the plaintiffs have had their house sided.
Based on the evidence presented, the court finds the reasonable cost to have had the house repainted due to the breach is $2,400.00.
Therefore, judgment may enter for the plaintiff in the amount of $2,400.00.
ROBERT F. STENGEL JUDGE, SUPERIOR COURT